ORDER
On January 25, 1977 the Court disbarred the Petitioner. He petitioned for reinstatement in April 1997.
Pursuant to an order of the Court dated May 9, 1997, Petitioner pre-paid the sum of $800.00 for an investigation, hearings and transmission of the record of those proceedings to this Court.
The matter was heard before an Inquiry Panel and considered by the Review Board. Both bodies unanimously recommended in favor of reinstatement. Bar Counsel also filed his recommendation in favor of reinstatement with the Court.
After careful consideration of the petition, reports and recommendations of the Inquiry Panel, Review Board and Bar Counsel, it is this 9th day of September, 1999,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition for reinstatement be, and it is hereby, granted, and the Petitioner, Perry A. London, may resume the practice of law in the State subject to the following conditions:
1. Costs due the Commission shall be paid in full by Perry London and that fact shall be certified to the Clerk of this Court by Bar Counsel.
2. Perry A. London shall attend the professionalism course required by all new admittees to the Bar.
3. Perry A. London, upon taking in open Court and subscribing to the oath of attorneys required by Maryland Code *174(1995—Business Occupations and Professions Article, Section 10-212) shall be reinstated as a member of the Bar of Maryland.